DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent number 11,001,055 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a recording system comprising: 
 	a first apparatus comprising a recording head, configured to record an image on a medium by the recording head, and configured to discharge the medium; 
 	a third apparatus configured to discharge the medium recorded by the first apparatus; and 
 	a second apparatus disposed between the first apparatus and the third apparatus in the horizontal axis and is separate from the first apparatus and the third apparatus, wherein 
 	the second apparatus comprises a transport mechanism configured to transport the medium from the first apparatus to the third apparatus, and a housing accommodating the transport mechanism beneath an upper surface of the housing, 
 	the transport mechanism comprises a lead-in path configured to receive the recorded medium from the first apparatus, a switchback path configured to reverse the medium 
 	the upper surface of the second apparatus is provided with a loading portion configured to load the medium recorded by the first apparatus, and 75 
 	the housing of the second apparatus further comprises a first side wall where the lead-in path penetrates at a first height in the vertical axis and a second side wall where the lead-out path penetrates at a second height higher than the first height in the vertical axis.

4.	U.S. Patent publication number 8,588,675 to Onodera disclosed a similar invention in Fig. 6. Unlike in the instant application, Onodera is silent about “the upper surface of the second apparatus is provided with a loading portion configured to load the medium recorded by the first apparatus, and 75the housing of the second apparatus further comprises a first side wall where the lead-in path penetrates at a first height in the vertical axis and a second side wall where the lead-out path penetrates at a second height higher than the first height in the vertical axis”.

5.	U.S. Patent application publication number 2007/0242987 to Shida et al. also disclosed a similar invention in Fig. 7. Unlike in the instant application, Shida et al. are also silent about “the upper surface of the second apparatus is provided with a loading portion configured to load the medium recorded by the first apparatus, and 75the housing of the second apparatus further comprises a first side wall where the lead-in path penetrates at a first height in the vertical axis and a second side wall where the lead-out path penetrates at a second height higher than the first height in the vertical axis”. 

6.	U.S. Patent application publication number 2005/0271400 to Okamoto et al. also disclosed a similar invention in Fig. 1. Unlike in the instant application, Okamoto et al. are also silent about “the upper surface of the second apparatus is provided with a loading portion 

7.	U.S. Patent publication number 11,001,055 to Kodama also disclosed a similar invention in Fig. 6; however, a double patenting rejection based on the Kodama prior art has been obviated by the Terminal Disclaimer recorded above.

8.	The disclosure of the instant application is pertinent because the Applicant’s invention facilitates the user’s access to the printed sheets by disposing the loading area above the medium transport apparatus, while ensuring a more efficient pilling of the sheets by abutting the front end of the sheets against the side wall of the raised portion of the medium transport apparatus.

9.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore, the instant application has been deemed allowable over the prior art of record.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853